Citation Nr: 0635805	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-23 239	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for spinal stenosis, 
herniated disk, bulging disk, and pinched nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
December 1988, and from December 1990 to July 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  During the course of this appeal, the 
veteran's claims folder was transferred to the RO in 
Nashville, Tennessee, where a hearing was held before the 
undersigned in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current back disability, 
diagnosed as L3/L4 stenosis and L4/L5 disk protrusion was 
evidenced by his complaints of groin and testicular pain that 
began while he was in basic training in January 1982.  All of 
the medical evidence of record that addresses this 
possibility appears to be in agreement that, while such a 
connection is possible, it would be very unusual because 
spine-related pain in the groin area is generally associated 
with a different segment of the spine than that in which the 
veteran is currently experiencing disability.  Specifically, 
a January 1999 letter from R.L., M.D., noted that the veteran 
was a very unusual presentation of testicular pain.  Dr. L. 
noted that the nerves that are responsible for the testicular 
region arise from the sacral dermatomes, particularly S3-4.  
He continued that, if the veteran had some irritation of his 
sacral nerve roots at the level of L3-4, it could explain his 
pain, although this would be "extremely unusual."  

A fee-based medical opinion was provided in March 2005, and 
was based on a review of the record at the time, which did 
not include the report of the veteran's private physician 
B.C., M.D., discussed in the next paragraph.  The fee-based 
opinion concurred with Dr. L.'s assessment, and opined that, 
although possible, it is less than likely that the veteran's 
currently diagnosed discogenic condition is connected with 
episodes of epididiymitis that began in 1982.  The provider 
of the opinion was not asked to, and did not, examine the 
veteran.  Since it was determined that it was less than 
likely as not that there was a connection between the in-
service complaints and the current back disability(ies), an 
examination of the back was not pursued.  

A March 2005 treatment note from the veteran's private 
physician B.C., M.D., also agreed that a connection between 
the groin and testicular symptoms experienced by the veteran 
in service and his current stenosis at L3/L4 and disk 
protrusion at L4/L5 is uncommon.  Dr. C. noted, however, that 
he sees this in several patients every year.  Dr. C. noted 
that the veteran's previous workup for right testicular and 
groin pain was completely unrevealing as far as the origin, 
and that recent lumbar imaging showed clear-cut disease.  
Without explaining why these two facts are related, Dr. C. 
concluded that it is at least as likely as not that the 
veteran's lumbar condition was present in 1982 at the time of 
his groin and testicular complaints.  

Thus, the Board is presented with conflicting medical 
opinions at to the origins of the veteran's current back 
disability.  Moreover, all of the medical opinions appear to 
be in agreement that a connection between the veteran's in-
service groin and testicular complaints and his current back 
disability would be highly unusual.  The Board will remand in 
order that the veteran be afforded VA medical examinations to 
resolve the differing medical opinions, and to determine, if 
possible, if the veteran's disability is one of these highly 
unusual cases.  The examinations should include any 
electrodiagnostic testing deemed appropriate by the 
examiner(s) in order to determine, if possible, whether or 
not the veteran's in-service groin and testicular complaints 
are related to his current back disability(ies).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should arrange for the 
veteran to undergo VA orthopedic and 
neurological examinations by a 
physician(s) with appropriate 
expertise to determine the current 
diagnosis and etiology of any back 
disorder(s).  For each diagnosis, a 
medical opinion should be provided 
as to whether it is as likely as not 
that the veteran's in-service 
complaints of groin and testicular 
pain in service were indicative of a 
back disorder being present at that 
time.

All indicated studies, tests, and 
evaluations deemed necessary, 
including electrodiagnostic testing 
if deemed appropriate by the 
examiner(s), should be performed and 
the results noted in the examination 
report.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the 
AMC should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


